Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/840,037 filed on April 3, 2020.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information Disclosure Statements (IDSs) submitted are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because it exceeds 150 words in length.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,388,276 B2 (Patent ‘276) in view of Miller et al, US 9,591,215 B1 (Miller) and further in view of Rasmussen et al., US 10,225,954 B2 (Rasmussen).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘276, in combination with Miller and Rasmussen, would have been obvious to a person of ordinary skill in the art, where differences between claim 1 of the instant application and claim 1 of Patent ‘276 would have been resolved by Miller [abstract; col. 4, lines 16-31; FIG. 2A; col. 7, lines 58-62; col. 14, lines 30-45; col. 17, lines 21-35] and Rasmussen [abstract; FIGS. 2-4; col. 3, lines 3-19; col. 4, lines 45-65; col. 4, lines 65-67 cont’d col. 5, lines 1-14, col. 6, lines 58-67 cont’d col. 7, lines 1-24]. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 16/840,037

Claim 1.  An electronic device comprising: a housing including: a front plate facing a first direction, and a back plate facing a second direction opposite to the first direction; an image sensor to receive light through a first region of the back plate, the image sensor disposed inside the housing; a laser emitter to emit light through a second region of the back plate, adjacent to the first region, the laser emitter disposed inside the housing, adjacent to the image sensor; a laser driver disposed between the laser emitter and the front plate; a housing structure surrounding at least a part of a side face of the image sensor and driver; a first metal structure disposed between the laser emitter and the laser driver; a first heat transfer member including: a first portion disposed between the first metal structure and the driver, a second portion extended from the first portion along an outer face of the housing structure, and a third portion extended from the second portion to a space between the driver and the front plate, while in contact with the first metal structure; a second heat transfer member extended from the third portion of the first heat transfer member; and a first Thermal Interface Material (TIM) disposed between the second heat transfer member and the front plate, the first TIM being in contact with the second heat transfer member.

Patent ‘276

Claim 1.  An electronic device comprising: a housing including: a frame structure configured to form a portion of a surface of the electronic device, a plate structure surrounded by the frame structure, the plate structure including a first opening, a metal portion containing a metallic material, and a polymer portion containing a polymer material; a support plate configured to face the plate structure, the support plate including a polymer area formed of a polymer material; a printed circuit board disposed between the plate structure and the support plate, the printed circuit board configured to make contact with part of the metal portion of the housing; a camera module disposed between a part of the polymer portion included in the plate structure and the polymer area included in the support plate, wherein the camera module includes a camera bracket disposed on the polymer area, a camera PCB disposed on the camera bracket, a light emitting unit, and a light receiving unit, the light emitting unit and light receiving unit disposed on the camera PCB; and a heat dissipating structure configured to transfer heat generated from the camera module to the metal portion included in the housing, wherein the heat dissipating structure includes a heat transfer member that is formed between the camera bracket and the polymer area and that extends between the printed circuit board and the support plate.


Applicant is respectfully advised that the prosecution of the instant application as to the merits over prior art is closed and the application would be in condition for allowance if the double patenting rejection is overcome. 

	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Eid et al., US 9,456,201 B2, discloses thermal management in packaged electronic devices.
Ono et al., US 5,045,971 A, discloses electronic device housing with temperature management functions.
Chien, US 2021/0267088 A1, discloses heat dissipation structure from a detachable module.
Huang et al., US 2021/0185804 A1, discloses circuit board assembly.
Lin et al., US 2019/0163246 A1, discloses heat dissipation system of electronic device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485